DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6, 9-13 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim element:

    PNG
    media_image1.png
    220
    1303
    media_image1.png
    Greyscale

is indefinite because “vinyl types having … functionality” is unclear. Also, the claim recites several groups and pendant ionic groups, all included in the charge monomer. This appears to be an error in the claim. For examination, only one of these groups is considered as present in the grafted charged monomer.
Suggestion: claims these groups in Markush claim format.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 appears broader than claim 1 as amended.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-13 and 21-23 are rejected under 35 U.S.C. 102(a1/a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 91/04086, with evidence from Chu et al (US 4,604,208)
This WO reference teaches uniformly high porosity (page 30) microporous Nylon-66 membranes (page 19; same as in applicant’s disclosure) with cationic and anionic charge modifiers on its surface as claimed. Abstract, figures. The pendant groups are vinyl imidazole, vinyl pyridine, etc. (page 20), and other amine groups (page 22). The imidazole would ionize when water wet to imidazolium. The secondary amine group reacts with the epoxide (page 22), which would form quaternary ammonium when ionized . Membranes made by UV radiation in presence of photoinitiator benzophenone – page 23. Membrane in WO can be microfiltration or ultrafiltration (pages 3, 4) with respect to pore size ranges.
WO does not teach the bubble point, but then it would be inherent because it teaches the same membrane as claimed. For further evidence, see rejection 2 below with respect to Chu.
Arguments are not persuasive: addressed in the rejection.

Claim(s) 1-6, 9-13 and 21-23 are rejected under 35 U.S.C. 102(a1/a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Heller et al (US 2019/0284321), with evidence from Chu et al (US 4,604,208) and WO 91/04086. 
Heller teaches (abstract, claims) grafted functionalized non-woven membranes for separation processes. The non-woven fabric includes polyamide as in claim 3 (see claim 4). The hydrophilic functionalized groups are from polyGMA, which when hydrolyzed will generate –OH groups in the membrane. The photoinitiator used is benzophenone as in claim 21. ([0099]). Further, the membrane is functionalized by amine groups [0100] or sulfonic acid groups [0101] (sulfonium functionality) as in claims 3, 4 and 6. Residual presence of benzophenone would have been inherent. Pore size range 0.1-1 microns [0075].
Regarding applicant’s argument that Heller does not teach the bubble point in the range 2-200 psi, see for evidence, the Chu reference, which teaches nylon 66 membranes have bubble point at 47 psi for 0.22-micron pore size (examples 1; and Table 1). The range of 2-200 psi is very large. The pore size in Heller can be 0.1-10 micron [0075], which means, the bubble point inherently will fall in the claimed range for the Heller membranes. It is also well-known that pore size is inversely proportional to bubble point – larger pore smaller bubble point.
Regarding the amendment, “wherein the porous polymeric filter membrane is a porous solid containing porous interconnecting passages extending from one surface of the membrane to an opposite surface of the membrane,” The nonwoven membrane in Heller does have such interconnecting passages from one surface to the other, and it is a solid. Moreover, Heller, [0002], teaches “Polymer brush grafting has been known to increase protein adsorption capacity by several times that of mono layer coverage in traditional chromatography resins, hollow fiber membranes, cast membranes, and nonwoven mem branes.” And applicant’s requirement for the membrane is “[046] The porous polymeric filter membrane may have any pore size that will allow the filter membrane to be effective for performing as a filter membrane”. Thus, this amendment does not add towards patentability.
Claim 2 only recites what the membrane is capable of, not a structural limitation. Claims 4-6: ionic group is cationic amine. The aromatic amine in claim 5 would have been an obvious equivalent to DEA in Heller (applicant has no further disclosure on this). Claim 9 - Membrane porosity – the nonwoven membrane would be highly porous. This is also a result-effective variable and can be optimized. The porosity of this membrane combination would depend on striking a balance between the structural integrity requirement and the water permeation rate. Obviously, more porous means more permeability, but the less strong the membrane would be. And one of ordinary skill in the art would be capable of designing the porosity and pore size requirement. Pore size as in claim 10 – also optimizable – see size exclusion in [0129], [0002] and [0092]. Claim 13: The membrane of the references are intended for use in water treatment and filtering solutions [0009]. Making in to a cartridge as in claims 11 and 12 is obvious – for its intended use.
Regarding claims 22 and 23: the membrane being ultrafilter or microfilter would depend on the intended use. While Heller is silent on this, the Heller membrane applications include non-sieving type separation as disclosed by applicant, including ion exchange and protein binding.  Therefore, irrespective of whether it is identified as micro or ultrafiltration, it works for the intended purpose like that of the applicant. Nonetheless, membranes made from polyamide ultrafiltration and microfiltration membranes with functional groups as claimed are well known in the art as shown by Chu. Therefore, claims 22 and 23 are unpatentable. 
For imidazole as the functional group, see the WO reference in rejection 1.
	Arguments are not persuasive, and are addressed in the rejection. The newly recited string of groups are present in the references.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISHNAN S MENON/Primary Examiner, Art Unit 1777